PER CURIAM: *
Derrick L. Fields, federal prisoner # 12706-035, appeals the denial of his request for a copy of the transcript of the grand jury proceedings. Fields seeks to challenge his convictions for being a felon in possession of a firearm and possession of a stolen firearm. Fields’s motion for a transcript of the grand jury proceedings is civil in nature. See United States v. Miramontez, 995 F.2d 56, 58 (5th Cir.1993). Fields had 60 days, or until January 5, 2007, to appeal the denial of his motion. See Fed. R.App. P. 4(a)(1)(B). The instant notice of appeal, which Fields mailed on January 19, 2007, is untimely. “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, — U.S.-, 127 S.Ct. 2360, 2366, 168 L.Ed.2d 96 (2007); see Dison v. Whitley, 20 F.3d 185, 186 (5th Cir.1994). Thus, this court lacks jurisdiction over Fields’s appeal.
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.